Citation Nr: 1603362	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-25 137A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to higher initial ratings for coronary artery disease (CAD), status post myocardial infarction and percutaneous coronary intervention, initially rated as 10 percent disabling from May 28, 2010, to June 21, 2010, and since October 1, 2010.

2.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a right eye disability.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for skin disability, to include cancer and lesions.

9.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1972, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2011 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the May 2011 decision, the RO granted service connection for coronary artery disease, status post myocardial infarction and percutaneous coronary intervention, associated with herbicide exposure, and assigned a 10 percent disability rating, effective May 28, 2010.  The RO also assigned a temporary 100 percent convalescent rating from June 22, 2010, to September 30, 2010, and continued the 10 percent rating from October 1, 2010.  

In the January 2012 rating decision, the RO granted service connection for PTSD, assigning a 30 percent disability rating, effective July 29, 2010; and denied entitlement to service connection for COPD (alternatively claimed as mesothelioma and asbestosis), neck pain, lumbosacral strain (claimed as lower back condition), a right eye condition, bilateral hearing loss, and skins cancers and lesions. 

The Veteran testified at a hearing before the undersigned in October 2015.  A transcript is of record.

During the Board hearing, the Veteran reported that he had not worked since 2001, due in large part to his heart and lung disabilities and PTSD.  A TDIU claim has, therefore, been raised by the record.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in this instance; thus the issue is added for current appellate consideration.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

The issues of entitlement to higher initial disability ratings for CAD and PTSD; entitlement to service connection for a respiratory disability, a low back disability, a neck disability, bilateral hearing loss, a right eye disability, and skin disability; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's service-connected CAD has resulted in exercise tolerance limited to approximately 3 METs, resulting in angina, since at least December 2, 2015.


CONCLUSION OF LAW

The criteria for a 60 percent rating for CAD, status post myocardial infarction and percutaneous coronary intervention, have been met since December 2, 2015.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104 Diagnostic Code (DC) 7005 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.

In evaluating the severity of a disability, it is essential to trace the Veteran's medical history by considering the whole recorded history; thereby ensuring that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015); see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When considering initial ratings, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App 119 (1999).

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The service-connected CAD has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Diagnostic Code 7005 provides for a 10 percent rating when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of a requirement for continuous medication.  

A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is assigned with more than one episode of acute congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is assigned for chronic congestive heart failure; or when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

In the instant case, a treating VA cardiologist provided a December 2015 statement noting that the Veteran's exercise tolerance was limited to approximately 3 METs, or approximately 50 yards of slow walking before chest pain commenced.  She further noted that the Veteran had class III angina, despite being on three to four anti-anginal medications.  

Based on the evidence the Board finds that at least a 60 percent disability rating is warranted, effective at least December 2, 2015.  Remand is warranted to obtain further medical evidence as to the historical and current severity of the CAD.


ORDER

A 60 percent disability rating is granted for CAD, effective December 2, 2015.


REMAND

Evidence of record shows that the Veteran has received recent non-VA treatment for his service-connected CAD, which has included having multiple stents placed.  Records of this treatment have not been associated with the claims file.  He also reported receiving an electrocardiogram in approximately July 2011 at a VA clinic, the report of which is not of record.  Cf. 38 C.F.R. § 3.159(c) (2015).  

The record reflects that the Veteran's service-connected CAD has increased in severity since initially rated.  VA examination is required to determine, to the extent possible, the full severity of the disability throughout the pendency of the appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The Veteran has also contended that his service-connected PTSD has increased in severity since first rated.  A new examination is warranted.  See id.

During VA respiratory examination in July 2011, the VA examiner provided the opinion that the Veteran's COPD was less likely than not related to asbestos but as likely as not related to chronic tobacco abuse.  The examiner did not explain whether the Veteran had other diagnosed respiratory disabilities, and he did not consider other contentions made by the Veteran, such as also being exposed to soot while working in ship boiler rooms during service, with confirmed service as a boiler technician.  A new VA examination is warranted.  Cf. 38 C.F.R. § 4.2 (2015).

Review of the Veteran's VA treatment records reveals that audiometric testing was performed during VA audiological consultation in July 2010 and October 2010.  The audiometric testing results were not included in the Veteran's claims file.  See 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

During July 2011 VA audiological examination, the VA examiner determined that because a formal audiological examination was not conducted at the Veteran's separation, a definitive etiological opinion regarding the Veteran's hearing loss could not be rendered without resorting to speculation.  The examiner did not clearly describe why considering other evidence, to specifically include the Veteran's noted hazardous military noise exposure, would not support an etiology opinion.  Cf. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The medical evidence shows that the Veteran has current back and neck disabilities, to include degenerative disc disease and cervical degenerative joint disease.  Moreover, he has reported having an onset of back and neck pain symptomatology during a confirmed in-service incident where his ship collided with another ship during refueling.  A VA examination is warranted to obtain etiology opinions with respect to the Veteran's back and neck disabilities.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Similarly, the Veteran has credibly contended that he suffered trauma to his right eye during service as a result of a piece of metal becoming lodged in the eye while hammering a steam pipe.  Post-service treatment records reveal that he has had repeated right eye complaints, and that he has scarring from "remote trauma."  Additionally, the medical evidence shows that he has a history of skin cancer and that he has suffered from skin lesions.  While he testified that he suffered steam burns from working in his ship's boiler room, he has attributed the claimed skin disabilities to herbicide exposure.  VA examinations are also warranted for the claimed right eye and skin disabilities.  Id.

Finally, the Board cannot fairly adjudicate the TDIU claim without obtaining a medical opinion regarding the effects of the Veteran's service-connected disabilities, together, on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

During the Veteran's October 2015 hearing the Veteran voiced an intention to claim service connection for tinnitus.  38 C.F.R. § 3.155 (2015).  This matter is inextricably intertwined with the TDIU issue.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the claim form needed to claim service connection for tinnitus.  If he returns the completed form, adjudicate this issue, prior to determining his entitlement to a TDIU.

2.  Obtain the Veteran's VA cardiology treatment records dated since April 2011, and his July 2010 and October 2010 audiometric testing results, from the VA North Texas Healthcare System.  

2.  After obtaining any necessary authorization, obtain the Veteran's cardiology treatment records from all indicated non-VA providers, to specifically include records of stent placement, and all records pertaining to treatment rendered at East Texas Medical Center.

3.  Thereafter, schedule the Veteran for a new VA cardiology examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should specifically describe the frequency of any congestive heart failure, determine the Veteran's current ejection fraction and current METs levels, and note any resulting symptomatology.  

To the extent possible, the examiner should note incidents of congestive heart failure and changes in the Veteran's ejection fraction and METs levels since April 2011.  

The examiner should also provide an opinion as to whether the Veteran's service connected PTSD and CAD, together, render him unable to secure or follow employment consistent with his previous occupational experience.  

If so, to the extent possible, the examiner should opine as to the approximate date the Veteran was rendered unable to secure or follow a substantially gainful occupation as a result of these disabilities. 

The examiner should opine as to whether considering the Veteran's other claimed disabilities (COPD, low back, neck, bilateral hearing loss, right eye, and skin) to be service-connected would alter this opinion. 

4.  Schedule the Veteran for a new VA examination to assess the severity of his PTSD.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should discuss the effects, if any, of the Veteran's PTSD on his social and occupational adaptability, and discuss the impact of his PTSD on his employability.  

The examiner should also opine whether alcohol abuse is caused or aggravated by PTSD.  

If such alcohol abuse is the proximate result of, or was aggravated by PTSD, the examiner should opine as to the severity of occupational and social impairment due to alcohol abuse.  

If the alcohol abuse was not caused or aggravated by PTSD, the examiner should opine whether it is possible to separate the disability caused by PTSD from that caused by alcohol abuse.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

5.  Schedule the Veteran for a new VA audiological examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss had its clinical onset during active service, or is related to an in-service disease or injury, to include noted hazardous noise exposure as a result of service aboard ship engine/boiler rooms.  .

The examiner should discuss the likelihood that the hearing loss is due to such noise exposure on a delayed or latent onset theory of causation.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

6.  Schedule the Veteran for a new VA respiratory examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should describe all respiratory disabilities, to include asthma, COPD, and asbestosis, currently present or properly diagnosed since April 2010.  

The examiner should provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed respiratory disability had its clinical onset during active service, or is related to an in-service disease or injury, to include the Veteran's credibly reported exposure to asbestos, soot, and other respiratory hazards while serving in ship engine/boiler rooms, and/or his conceded exposure to herbicides.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

7.  Schedule the Veteran for a VA examination of his low back and neck. The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should describe all current low back and neck disabilities, to include DJD and DDD, currently present or properly diagnosed since April 2010.  

The examiner should provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that any such low back and neck disability had its clinical onset during active service, or is related to an in-service disease or injury, to include the noted incident where the Veteran's ship collided with another ship during refueling in April 1969.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

8.  Schedule the Veteran for a VA ophthalmologic examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The VA examiner should diagnose and describe any right eye disabilities, excluding developmental errors of refraction, found to be present, to include any residual scars.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right eye disability had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury, to include the Veteran's reported incident of metal becoming lodged in his eye while hammering a steam pipe. 

The examiner should specifically address post-service evidence of remote trauma to the Veteran's right eye.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

9.  Schedule the Veteran for a VA dermatology examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should describe all skin disabilities or residuals, to include skin cancers and lesions, currently present or properly diagnosed since April 2010.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such skin disability or residual had its clinical onset during active service, or is related to an in-service disease or injury, to include as a result of steam burns during service in ship engine/boiler rooms, and/or as a result of conceded exposure to herbicides.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

10.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


